EXHIBIT 32CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350In connection with the Quarterly Report on Form 10-Q of Dais Analytic Corporation, (the "Company") for the period ended March 31, 2016, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned hereby certify, pursuant to 18 U.S.C. Section1350, that to our knowledge: (1) The report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and(2) The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 16, 2016By:/s/ Timothy N. TangrediTimothy N. TangrediPresident, Chief Executive Officer and Principal Executive Officer Date: May 16, 2016By:/s/ Judith M. AldrovandiJudith M. AldrovandiController and Principal Financial Officer
